Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin).
Regarding claims 23, Krebs teaches incorporating a substrate containing an RFID antenna as a layer in a decorative surface, such as a high pressure decorative laminate (Abstract).  The RFID antenna is printed on a layer, which is a phenolic resin-treated sheet of paper (paragraphs 0027-0028); thus, the RFID antenna (sensor) is on a paper substrate.  A second layer of phenolic saturated paper overlay this layer and the antenna (paragraphs 0027 and 0029).  The substrate and the second layer correspond to the presently claimed core layers.  Krebs teaches the inclusion of a decorative layer, such as a pattern sheet, to increase the decorative value of the laminate (paragraph 0029) and adding a wear layer on top of the decorative layer to provide abrasion, wear, chemical, thermal, or water resistance (paragraph 0030 and Figure 2).  Krebs teaches that after heating and pressing, the wear layer may become translucent, fully exposing the decorative layer (paragraph 0030).  Further, the heating and pressing would result in the substrate and second layer being thermopressed, and the RFID antenna (sensor)’s paper substrate would be impregnated with resin from the substrate and the second layer.
Krebs does not disclose how to incorporate both an antenna and its associated integrated circuit on a paper substrate nor the inclusion of an additional RFID sensor in the decorative layer.
Yang teaches a complete RFID module (integrated chip and RFID antenna, Figures 1, 10, and 11) on a paper substrate (Abstract).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a complete RFID module on a paper substrate as taught by Yang as the RFID sensor in the decorated surface covering taught by Krebs.  Yang teaches that his RFID tag is a system-level solution for fast and ultra-low-cost mass production of RFID tags with good performance (Abstract).
Given that in the decorated surface covering of Krebs in view of Yang, the substrate (support layer) for the RFID component of Yang is sandwiched between the core layers of Krebs, the paper substrate (support layer) for the RFID component would be impregnated with resin from adjacent core layers. 
Krebs in view of Yang does not teach an additional RFID sensor in the decorated surface. 
Martin teaches an RFID tag secured to the outside of a package in which the RFID tag is provided with a visually readable environmental exposure indicator (Abstract).  The visual indicator can sense the exposure of the RFID tag to an environmental condition, e.g. temperature, providing a visual indication, e.g. color change, readable externally of the RFID tag (Abstract).  The RFID tag can be passive (col. 6, lines 41-46).  Martin teaches that the RFID is so disposed on the host product as to facilitate placement of the visual indicator in line-of-sight view with a visual inspector (col. 4, lines 26-28).  
While Martin discloses using the RFID tag on the outside of the package (abstract), Martin also discloses that the RFID tag can be included within the package (col.9, lines 59-60).  In light of this disclosure and given that the RFID tag requires visual inspection, it would have been obvious to one of ordinary skill in the art to include the RFID tag anywhere in a package that can be visually inspected. 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the RFID and visual indicator as taught by Martin anywhere in the package of Krebs in view of Yang that can be visually inspected, i.e. within the clear coating (wear) layer or between the clear coating layer and the decorative (substrate layer).  Martin teaches that environmental monitor can monitor conditions to which the host product has been exposed, including the elapse of a predetermined integral of deleterious ambient conditions (col. 4, lines 29-35). 
Regarding claim 24, Krebs in view of Yang and further in view of Martin teach the elements of claim 23, and Krebs teaches the RFID tag is located between two core layers (paragraphs 0027-0029 and Figure 2).  Krebs does not disclose the thickness of these two layers, but in light of Figure 2, it would have been obvious to one of ordinary skill in the art to place the RFID component in the center of the two core layers in order to protect equally the RFID component on both sides.
Regarding claim 31, Krebs in view of Yang and further in view of Martin teach the elements of claim 23, and Krebs teaches that the stack of layers are bonded by applying heat and pressure (claim 33), and the RFID component is between two layers of this multi-layer surface (claim 1).  Therefore, the RFID component cannot be removed without delaminating (deconstructing) the multi-layer surface.
Regarding claim 32, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23, and Krebs teaches that one of the functions of the core layers is to reduce any surface contour added by the RFID component (paragraph 0029).
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to vary the depth of the RFID component and the processing conditions to arrive at a RFID component at a depth, including that claimed, that results in a surface with no blemishes indicating the location of the RFID component.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Rancien and Mayade (US Patent Application 2003/0168514 A1, published 11 Sep. 2003, hereinafter Rancien).
Regarding claim 25, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23.
Krebs in view of Yang and further in view of Martin does not disclose a recess in the stack for the RFID sensor.
Rancien teaches the inclusion of a hole or cavity (recess) in one of the sheets of a paper-based laminated containing an RFID chip (paragraphs 0026-0029).  
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the hole or cavity (recess) in the paper layer to contain the RFID sensor as taught by Rancien in the decorative surface covering of Krebs in view of Yang and further in view of Martin.  Rancien’s and Krebs’s invention are both directed at incorporating RFID components in composite laminates comprising resin impregnated papers, and Rancien’s invention involves the incorporation of an entire RFID chip, not merely the RFID antenna.  Rancien teaches that the hole (recess) is for housing an RFID chip (paragraphs 0026-0028) without generating extra thickness (Abstract).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Baker (“How can NFC be used for asset management?,” Quora, published 20 Mar. 2013, hereinafter Baker).
Regarding claim 26, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23.
Krebs in view of Yang and further in view of Martin does not disclose the RFID sensor being a NFC type.
Baker teaches that NFC tags can be used to manage effectively material assets (page 1, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a NFC tag as taught by Baker in the decorated surface covering taught by Krebs in view of Yang and further in view of Martin.  Baker teaches that NFC tags allow one to track what the asset is, who is reading the tag, and the location and time of the reading (page 1, 2nd paragraph).  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Gardiner (“Thermoformable Composite Panels, Part 1,” CompositesWorld, published 01 Apr. 2006, hereinafter Gardiner).
Regarding claims 28-29, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23.
Krebs teaches additional layers between the core layer with RFID component and the decorative layer (paragraph 0029).
Krebs in view of Yang and further in view of Martin does not teach a thermoformable sheet as one of these additional layers.
Gardiner teaches the use of thermoformable sheets to form objects into a desired shape (page 1, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a thermoformable sheet as one of the additional layers in the decorative surface covering as taught by Krebs in view of Yang and further in view of Martin.  Gardiner teaches preconsolidated fiber-reinforced thermoplastics, a type of thermoformable composite, offer short cycle times, tailored properties, and lower cost (page 1, secondary title) and these thermoformable reinforced thermoplastic composites have been developed for both ends of the property and cost spectrum (page 2, Forming a New Category section, 2nd paragraph). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Gardiner (“Thermoformable Composite Panels, Part 1,” CompositesWorld, published 01 Apr. 2006, hereinafter Gardiner) and further in view of Leung (US Patent 4,853,061, published 01 Aug. 1989, hereinafter Leung).
Regarding claims 30, Krebs in view of Yang and further in view of Martin and further in view of Gardiner teaches the elements of claim 29.
Krebs in view of Yang and further in view of Martin and further in view of Gardiner do not disclose a thermocurable sheet positioned between the thermoformable sheet and the decorative layer.
Leung teaches a water-based adhesive suitable for use in thermoforming lamination systems (Abstract).  Leung teaches that his adhesive is incubated (cured) at 100⁰C (col. 6, lines 44-48). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the adhesive as taught by Leung to bond the thermoformable sheet to the decorative layer in the decorative surface covering as taught by Krebs in view of Yang and further in view of Martin and further in view of Gardiner.  Leung teaches that his adhesive has bonding strength and temperature resistance far superior to other adhesive used in industry, and his adhesive is useful in thermoforming lamination processes (Abstract).  Further, Leung teaches that his adhesive has a high green strength and utility over a wide temperature range (col. 2, lines 14-19) and high green strength adhesives prevent wrinkling and slippage of films during lamination, which is important in thermoforming (col. 1, lines 61-65). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Yang et al. (“RFID tag and RF structures on a paper substrate using ink-jet printing technology,” IEEE Trans.Micro.Th.&Tech.,Vol. 55, No. 12, pp. 2894-2901, published Dec. 2007, hereinafter Yang) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Warnod (EP 1806219 A1, published 11 Jul. 2007, hereinafter Warnod).
Regarding claim 32, Krebs in view of Yang and further in view of Martin teaches the elements of claim 23.
Krebs in view of Yang and further in view of Martin does not disclose the depth of the RFID component.
Warnod teaches that a RFID-embedded laminate should preserve the aesthetic aspect of the laminate (paragraph 0009) and prevent the formation of additional thickness corresponding to the [location of] the RFID component, which can cause fouling at this location in the laminate (paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the design guidelines regarding avoiding thickness variations at the RFID component location as taught Warnod in the decorative surface covering of Krebs in view of Yang and further in view of Martin.  Warnod’s and Krebs’s invention are both directed at incorporating RFID components in composite laminates comprising resin impregnated papers (Warnod, Abstract and claim 12).
Given Warnod’s teaching on the importance of eliminating any surface indication for the location of the RFID component, it would have been obvious to one of ordinary skill in the art to vary the depth of the RFID component and the processing conditions to arrive at a RFID-embedded laminate, including that claimed, that results in a surface with no blemishes indicating the location of the RFID component.

Response to Arguments
Applicant's arguments filed 11 Jul. 2022 have been fully considered, but they were not persuasive.
Applicant did not amend, cancel, or add any claims.
In the Office Action mailed 09 Feb. 2022, examiner’s text did not enumerate the limitations of the claimed invention that are not disclosed by Krebs.  This enumeration has been included in the above rejection.  The bases of the claim rejections are the same as presented in the earlier Office Action; therefore, the present action is properly made Final.
Applicant argues that Krebs teaches a construction:
First core layer 42 / second core layer 46 / third core layer 48 / decorative layer 50 / wear layer 52,
therefore, Krebs does not disclose that the RFID sensor on a paper support layer is impregnated with resin from the adjacent layers, as required by claim 23.
However, as seen more clearly in Figure 3 set forth below, Krebs discloses the RFID antenna 18 on core layer 42 which is covered by core layers 46 and 48 where layers 42, 46, and 48 are each phenolic-treated sheets of paper (paragraphs 0027-0029).  Additionally, paragraph 0029 discloses that “…any number of additional core layers may be added, depending on the desired thickness of the laminate”.  While it is agreed that Krebs does not disclose RFID sensor on a paper substrate as claimed, this limitation is why Yang is used.  Therefore, the combination of Krebs in view of Yang discloses the RFID sensor on a paper substrate (as taught by Yang) disposed within the core layers 42, 46, and 48 that are phenolic-treated sheets of paper.  Given that the RFID sensor on paper support layer disclosed by Yang is sandwiched between core layers 42 and 46 of Krebs, the paper support would necessarily be impregnated with resin from these adjacent core layers.


    PNG
    media_image1.png
    994
    447
    media_image1.png
    Greyscale


Applicant argues that Krebs does not disclose his RFID antenna is on a paper support.
However, this limitation is taught by Yang.
Applicant argues that Krebs teaches that the ink of the RFID sensor may bleed or flow during high pressure lamination.
However, Yang teaches an RFID sensor on paper, and Krebs concern about ink flowing during lamination further motivates forming the RFID sensor on paper as taught by Yang as a separate step before laminating Yang’s paper-supported RFID into the paper stack taught by Krebs.
Further, while Krebs states a printed antenna “may” cause problems when using adjacent layers of resin impregnated papers, it is noted that is also why paragraph 0045 of Krebs discloses drying the ink properly to avoid such problems. Additionally, it is Krebs itself that discloses providing an antenna 18 between adjacent layers of resin impregnated papers 42 and 46.
Applicant argues that Yang bonds sheets of paper to his RFID sensor with adhesive and is silent on the impregnation of the paper support of his RFID sensor from adjacent layers.
However, note that while Yang does not disclose all the features of the present claimed invention, Yang is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely an RFID sensor on a paper support, and in combination with the primary reference, discloses the presently claimed invention. 
Further, it is the examiner’s position that incorporating the RFID sensor taught by Yang in the laminate taught by Krebs would result in the paper support of the RFID sensor being impregnated with resin from the adjacent layers.
Applicant argues that the examiner’s position that given that the paper substrate for the RFID component of Yang is sandwiched between the core layer of Krebs, the paper substrate would be impregnated with resin from adjacent core layers, is in complete contrast to the teaching of both Krebs and Yang.
However, applicant’s argument is not understood.  Krebs teaches an RFID antenna 18 between phenolic-treated sheets of paper 42 and 46; however, Krebs does not teach RFID module (i.e. antenna and integrated chip) on paper substrate as presently claimed.  Yang teaches a complete RFID module (integrated chip and RFID antenna) on a paper substrate (Abstract) where Yang teaches his RFID tag is a system-level solution for fast and ultra-low cost mass production of RFID tags with good performance.  Therefore, given that Krebs already discloses an RFID antenna and given that Yang provides proper motivation for using RFID sensor, the examiner’s position remains that the combination is proper.  While Yang does not teach core layer comprising resin impregnated papers, this limitation is already taught by Krebs.  Further, by just stacking the RFID module as taught by Yang between the resin impregnated layers taught by Krebs, one would expect the paper support of the RFID module would necessarily be impregnated with resin from the adjacent core layers to some degree, absent evidence to the contrary.  Additionally, given that Krebs discloses that after the various layers are stacked, they are placed between steel plates at an elevated pressure and temperature, one would also expect the paper support would necessarily be impregnated with resin from the adjacent core layers.
Applicant argues that Martin teaches a laminate with an RFID sensor in which the laminate is made from plastic sheet layers, and Martin does not disclose disposing an additional RFID sensor within the decorative layer, between substrate layer and coating, or within the coating.
However, note that while Martin does not disclose all the features of the present claimed invention, Martin is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely incorporating an RFID sensor and a visually readable environmental exposure indicator together on a package, and in combination with the primary reference, discloses the presently claimed invention.
Martin teaches the visual indicator can sense the exposure of the RFID tag to an environmental condition, e.g. temperature, providing a visual indication, e.g. color change, readable externally of the RFID tag (Abstract).  Martin teaches that the RFID is so disposed on the host product as to facilitate placement of the visual indicator in line-of-sight view with a visual inspector (col. 4, lines 26-28).  
While Martin discloses using the RFID tag on the outside of the package (abstract), Martin also discloses that the RFID tag can be included within the package (col.9, lines 59-60).  In light of this disclosure and given that the RFID tag requires visual inspection, it would have been obvious to one of ordinary skill in the art to include the RFID tag anywhere in a package that can be visually inspected, such as within the clear coating (wear) layer or between the clear coating layer and the decorative (substrate layer).  
These visual observable RFID and environmental sensors would be in addition to the RFID sensor taught by Krebs, since Krebs teaches it is important that customers or staff not be able to tamper with or damage the RFID sensor that Krebs embeds within his decorative surface (paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cha and Kim (KR 101200635 B1, published 12 Nov. 2012) teaches a paper card comprising pulverized paper powder and other components heated and compressed with a RFID tag.  Kim (KR 2008/0027306 A, published 26 Mar. 2008) teaches a paper card comprising Korean paper sheet, PET resin sheet, an adhesive, and an RFID tag.  Kim (KR 101012242 B2, published 08 Feb. 20122) teaches a card comprising an RFID tag, PLA resin impregnated Korean paper, and a base sheet.  Kim (US Patent 7,909,258 B2, published 22 Mar. 2011) teaches a RFID card having an RFID chip on a base sheet with protective sheets stacked on top and bottom surfaces of the base sheet, and transparent film sheets stacked on the outside surfaces of the protective sheets.  Inoue et al. (US Patent 7,185,823 B2, published 06 Mar. 2007) teaches a paper tag with an RFID chip and antenna between first and second paper layers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787